Dismissed and Opinion filed April 24, 2003








Dismissed and Opinion filed April 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00346-CR
____________
 
CHRISTOPHER LEE AGUILAR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 182nd District Court
Harris County, Texas
Trial
Court Cause No. 937,902
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession with intent to
deliver at least 400 grams 
of cocaine on February 20, 2003. 
In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant to confinement for twenty-five years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 24, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).